CARAWAY, J.,
concurring.
hi concur to ■ add my view that Civil Code Article 1993 has application to govern this bilateral relationship. “In case of reciprocal obligations, the obligor of one may not be put in default unless the' obli-gor of the other has performed or is-ready to perform his own obligation.”- La. C.C. art. 1993. Prior to the nonpayment of rent at issue; KM had acknowledged its- delinquency in maintaining the leased premises because of the water problem, an active breach of the lease by the lessor. Article 1993 therefore allows no performance by the lessee while the lessor wa,s in default. This allowance is in addition to the further option afforded the lessee under Civil Code Article 2694. La. C.C. art. 2694.
Additionally, I agree with the broad allowance of the court under the doctrine of judicial control as stated by the majority and expressed in-Civil Code Article 2013. Such power by the court to avoid dissolution may be exercised in this case despite the express language of the lease against the lessor’s waiver' of timely rentals as set forth in paragraph 24.7.